Title: To Alexander Hamilton from Ernst Frederich von Walterstorff, 20 April 1803
From: Walterstorff, Ernst Frederich von
To: Hamilton, Alexander



St. Croix 20th. April 1803
Dear General,

When I received Your favr. of the 5th August I certainly did not think that I should postpone so long answering it and returning You my thanks for this proof of Your kind remembrance. I shall offer You no appology for it because there is none that would be satisfactory to myself. I beg You only to be assured, dear General, that there is not a character in America for whom I feel a greater regard and respect than that of General Hamilton, whose talents will no doubt soon again be called into action to the honor and advantage of his Country.
Our amiable friend Madame de Caradeux is at present at St. Thomas, but will soon return to Puerto rico, where She has made a purchase; it has not been in my power to pay her a visit at St. Thomas owing to my departure for Europe which is to take place to-morrow on board our frigate Fredericksteen. I shall do myself the pleasure of writing to You on my arrival in England and give You any ideas on the situation of public affairs and politics.
You would oblige me very much by sending our friend Dr Stevens a copy of Camillus’s letters and of Your later publications, the only copy of Camillus’s letters which I had I once lent to the late Count Bernstorff, who begged of me to let him keep it in his library as a classical work, these were his expressions.
Accept my sincerest wishes for Your happiness and that of Your family, and believe me to be with the greatest regard and the sincerest attachment
Dear General   Your most obedt. and most humble Servt

Walterstorff
General A. HamiltonNew York.

